g douglas barkett and rita m barkett petitioners v commissioner of internal revenue respondent docket no filed date r issued a notice_of_deficiency concerning ps’ federal_income_tax for taxable years to r sent the notice more than three years but less than six years after ps filed their and returns ps argue under sec_6501 that the notice is invalid as it relates to and because r sent it more than three years after they filed their returns for those years r contends that the six-year limitations_period under sec_6501 applies because ps’ omitted gross_income exceeded of the gross_income they stated in their returns on their and returns ps reported amounts realized from the sale of investments of more than dollar_figure million and dollar_figure million respectively and total gains from such sales of approximately dollar_figure and dollar_figure respectively ps argue that the amounts they realized not their gains should be included in gross_income they stated in their return for purposes of sec_6501 r contends that only their gains should be included our reso- lution of this dispute will determine the appropriate limita- tions period we have held in other cases that gross_income includes only a taxpayer’s gains from the sale of investment_property not the taxpayer’s entire amounts realized from such sales ps argue that those cases are inconsistent with the supreme court’s recent decision in united_states v home united_states tax_court reports concrete supply llc u s ll ll 132_sct_1836 we must decide whether the home concrete deci- sion affects our prior cases held the home concrete decision does not affect our prior cases holding that gross_income includes only gains from the sale of investments not amounts realized from such sales held further the gross_income ps omitted from their and returns exceed sec_25 of the gross_income they stated in those returns and therefore the six-year limitations_period applies ernest s ryder richard v vermazen and lauren a rinsky for petitioners mistala m cullen and monica d polo for respondent opinion goeke judge this matter is before us on petitioners’ motion for partial summary_judgment under rule a respondent issued a notice_of_deficiency concerning peti- tioners’ federal_income_tax for the taxable years to petitioners contend that the notice is invalid as it relates to and because respondent did not send it within the three-year limitations_period provided by sec_6501 respondent argues that a six-year limitations_period applies under sec_6501 because petitioners omitted from their returns gross_income exceeding of the gross_income they reported we must determine the appropriate limitations_period we hold that a six-year limitations_period applies background petitioners resided in california when they filed their peti- tion petitioners filed their and form sec_1040 u s individual_income_tax_return on date and date respectively respondent sent petitioners a notice_of_deficiency on date determining income_tax deficiencies for taxable years to in the notice_of_deficiency respondent alleged that peti- tioners had omitted from their and returns gro sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure barkett v commissioner income of dollar_figure and dollar_figure respectively on those returns petitioners reported gross_income totaling dollar_figure and dollar_figure respectively excluding their shares of the passthrough_entity activity we describe below during the years at issue petitioners were partners in barkett family partners a limited_partnership they were also shareholders of unicorn investments inc an s_corporation these entities reported extensive invest- ment activity on their and returns combined they reported capital_gains from the sale of investments of approximately dollar_figure for and dollar_figure for they reported amounts realized from the sale of investments of more than dollar_figure million for and more than dollar_figure million for on their and returns petitioners reported their shares of the entities’ gains and losses for simplicity’s sake we will refer to the investment activities as if petitioners had engaged in them directly ie not via the passthrough entities i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff ’d 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine dispute of material fact and the court will draw any factual inferences in the light most favorable to the non- moving party 85_tc_812 these omissions are unrelated to the investment activities we discuss below respondent determined that petitioners omitted compensation they received for dental services they provided to barkett dental corporation a c_corporation they wholly owned respondent concedes that these amounts represent gross_income peti- tioners stated in their return these amounts include proceeds petitioners reported from sales that generated losses united_states tax_court reports ii limitations periods under the general_rule set forth in sec_6501 the internal_revenue_service irs must assess tax or send a notice_of_deficiency within three years after a return is filed the limitations_period extends to six years under sec_6501 i f the taxpayer omits_from_gross_income an amount properly includible therein and such amount is in excess of percent of the amount of gross_income stated in the return respondent issued the notice_of_deficiency here more than three years but less than six years after petitioners filed their and returns thus the notice is timely with respect to those returns only if the six-year limitations_period applies iii analysis to determine the appropriate limitations_period we must divide the amount of gross_income petitioners omitted from their return by the amount of gross_income they stated in their return if the omitted amount is more than of the included amount the six-year limitations_period applies the parties agree that for the purpose of this calculation the omitted amounts are dollar_figure and dollar_figure for taxable years and respectively they disagree over the amounts of gross_income petitioners stated in their returns petitioners argue that the gross_income they stated in their returns should include the amounts realized they reported from the sale of investment_assets respondent argues that it should include only the gain they reported from those sales ie amounts realized less bases of assets sold we have considered this issue before and have held that capital_gains and not the gross_proceeds are to be treated as the ‘amount of gross_income stated in the return’ for pur- poses of sec_6501 84_tc_203 see also schneider v commissioner tcmemo_1985_139 we decided those cases on the basis of sec_61 which defines gross_income as all income gross_proceeds in these cases referred to the amounts the taxpayers re- alized and reported on their returns barkett v commissioner from whatever source derived including g ains derived from dealings in property emphasis added in the secretary promulgated sec_301_6501_e_-1 proced admin regs which provides instructions con- sistent with our jurisprudence t d 2011_6_irb_455 the regulation also explains how to determine whether gross_income has been omitted from a taxpayer’s return the supreme court addressed the validity of the regulation in united_states v home concrete supply llc u s ll ll 132_sct_1836 and determined that the portion concerning omitted gross_income was invalid petitioners argue that the home concrete decision also invalidated the regulation’s instructions concerning the cal- culation of gross_income and consequently our cases on the matter for the reasons we discuss below we disagree to fully explain the import of the home concrete decision we must first discuss the supreme court’s decision in 357_us_28 in colony the taxpayer had overstated its basis in property it had sold and had consequently underreported its gain on the sale the commissioner argued that the underreported gain con- stituted omitted gross_income for the purpose of deter- mining whether the extended limitations_period applied the court disagreed citing the limitations statute’s legislative_history the court determined that in enacting the statute congress intended to give the commissioner additional time to review a taxpayer’s return when the taxpayer had reported no information about a given transaction in such cases the court said the commissioner is particularly dis- advantaged because the return does not alert him to sus- picious activity requiring further investigation when an understatement results from misreported information rather than a complete omission the irs is at no such disadvan- tage and the understatement should not contribute to trig- gering the limitations_period extension as we noted above in the secretary promulgated sec_301_6501_e_-1 proced admin regs which explained when gross_income should be considered omitted for the pur- pose of triggering the extended limitations_period the regu- lation provides that when taxpayers understate their income from a property sale because they overstated their basis in the property the amount of the understatement shall be united_states tax_court reports considered omitted income sec_301_6501_e_-1 proced admin regs the regulation’s guidance directly conflicts with colony which held that such an understate- ment is not omitted gross_income the court resolved the conflict between the regulation and the colony holding in home concrete there the taxpayer had overstated its basis in a partnership it had sold and had consequently underreported its gain on the sale the commissioner again argued this time under the regulation that the underreported gain constituted omitted gross_income the court held after an administrative law discus- sion we will omit here that the regulation was invalid because it conflicted with the colony holding the court fol- lowed its colony analysis and held that the underreported gain was not omitted gross_income and that it did not belong in the numerator of the statute_of_limitations calculation the home concrete holding addressed only when gross_income is to be considered omitted it did not address how to calculate gross_income petitioners attempt to use the home concrete decision to support their position that gross_income includes amounts realized from the sale of investment_property without a cor- responding basis_adjustment they state their argument as follows only when amounts realized7 are left out of the computation of gross_income are they omitted for purposes of the six-year statute_of_limitations of sec_6501 if amounts realized are not left out of the computation of gross_income they are not omitted when they are not omitted they are included when they are included they are stated in the return when they are stated in the return they are included in the denominator of the percent omitted calculation of sec_6501 we see nothing wrong with petitioners’ logic but it proves only that gross_income stated in the return includes amounts realized stated in the return that point is undis- in dictum the court did note that the code itself define s ‘gross in- come’ in this context as the difference between gross revenue often the amount the taxpayer received upon selling the property and basis often the amount the taxpayer paid for the property united_states v home concrete supply llc u s ll ll 132_sct_1836 petitioners use the term gross_receipts but we believe petitioners mean amounts realized and will evaluate their argument accordingly barkett v commissioner puted one component of gain is amount_realized and respondent concedes that gross_income stated in the return includes reported gains from the sale of investment_property the disputed issue which petitioners’ argument does not address is whether gross_income stated in the return includes only the excess of the amount_realized over the bases of the assets sold we have consistently held that it does and the home concrete decision does not disturb our precedents on the matter our court’s history with the issue the supreme court faced in home concrete and colony demonstrates the dif- ference between that issue and the one we face in this case as we mentioned earlier we have previously resolved the issue petitioners raise here in insulglass and schneider we determined that gross_income includes gains from the sale of investment_assets not simply the amounts realized from such sales since we decided those cases we have addressed the issue the supreme court decided in home concrete and colony at least twice see 134_tc_211 rev’d 650_f3d_691 d c cir 128_tc_207 aff ’d 568_f3d_767 9th cir in bakersfield which we decided before the sec- retary promulgated sec_301_6501_e_-1 proced admin regs we held consistently with colony in intermountain which we decided after the secretary promulgated the regu- lation but before the supreme court decided home concrete we determined that the regulation was invalid and again held consistently with colony we did not discuss insulglass or schneider in either of those cases because they did not address the same issue insulglass and schneider addressed how to calculate gross_income the issue we face here bakersfield and intermountain addressed when gross_income is omitted from the return the issue the supreme court faced in home concrete and colony although the home concrete holding does not affect the issue in this case we find support for our conclusion in dictum in addressing one of the commissioner’s arguments sec_1001 provides that t he gain from the sale or disposition of prop- erty shall be the excess of the amount_realized therefrom over the adjusted_basis united_states tax_court reports the court explained how to calculate income under the gen- eral statutory definition of gross_income the general statutory definition of gross_income requires subtracting the cost from the sales_price under such a definition of gross_income the calculation would take total revenue from sales dollar_figure minus the cost of such sales say dollar_figure the dollar_figure of revenue would thus amount to of the gross_income of dollar_figure home con- crete supply llc u s at ll s ct pincite our holding is consistent with this example an exception to the general statutory definition appears in sec_6501 which provides that i n the case of a trade_or_business the term ‘gross income’ means the total of the amounts received or accrued from the sale_of_goods or services prior to diminution by the cost of such sales or services the court demonstrated the operation of this exception with the following example a merchant who fails to include dollar_figure of revenue from sold goods has not met the test if total revenue is more than dollar_figure regard- less of the cost paid_by the merchant to acquire those goods id petitioners essentially argue that we should calculate their gross_income under this exception rather than under the gen- eral statutory definition of gross_income but they have not argued that the amounts realized at issue here resulted from sales of goods or services they concede that they sold invest- ment assets accordingly the exception does not apply and we calculate the gross_income petitioners stated in their return under the general statutory definition of gross_income iv conclusion the home concrete decision invalidated a portion of a regulation that coincidentally included instructions for calcu- lating gross_income from the sale of investment_assets the decision treated favorably however the regulation’s instruc- tions for calculating gross_income stated in the return which are consistent with our caselaw accordingly we see no rea- son to stray from our precedents we hold that gross_income includes gains from the sale of investment_assets not the entire amounts realized from such sales under this rule petitioners’ omitted gross_income for and exceed sec_25 of the gross_income they stated in their returns for those barkett v commissioner years therefore the six-year limitations_period applies to those years and respondent’s notice_of_deficiency is timely with respect to them in reaching our holdings herein we have considered all arguments the parties made and to the extent not men- tioned above we conclude they are moot irrelevant or with- out merit to reflect the foregoing an appropriate order will be issued denying petitioners’ motion for partial sum- mary judgment f
